Title: From Antoine Claude Juste de Noailles to Louisa Catherine Johnson Adams, 23 November 1814
From: Noailles, Antoine Claude Juste de
To: Adams, Louisa Catherine Johnson



11/23 novembre 1814

J’ai appris, Madame, qu’une malle renfermant des papiers appertenants à l’ambassade Française avoit été deposée chez vous par le Genéral Loriston lors de son départ de Petersbourg. Veuillez, Madame, donner order que cette malle me doit remise, & recevoir à la fois mes excuses de mon importunité & mes respectueux hommages.

Le Cte de Noailles